The plaintiff in error, Jim Cook, was convicted in the county court of Okmulgee county upon an information charging that he did have possession of certain intoxicating liquors, to wit, 55 gallons of Choctaw beer, the same being a preparation containing more than one-half of one per-cent. of alcohol, measured by volume, and capable of being used as a beverage, with the intention of selling the same. The jury failed to fix the punishment, and he was sentenced by the court to be imprisoned in the county jail for 60 days and to pay a fine of $100 and costs. From the judgment he appealed. *Page 688 
No brief has been filed, and when the case was called for final submission no appearance was made on behalf of plaintiff in error, whereupon the case was submitted on the merits. After a careful examination of the record, our conclusion is that the appeal is destitute of merit. It appears that he had a fair and impartial trial and that no material error was committed. It follows that the judgment should be and the same is hereby affirmed.
Mandate forthwith.